                   Case 16-10799         Doc 36     Filed 07/09/19      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                               BALTIMORE DIVISION
 In Re:                                                  Case No. 16-10799

     Cuong Nguyen,                                       Chapter 13
                                   Debtor.
                                                         Judge Michelle M. Harner


                             REQUEST FOR SERVICE OF NOTICE

TO THE DEBTOR(S), TRUSTEE, ALL CREDITORS AND ALL OTHER INTERESTED
PARTIES:
        You are hereby given notice that Bonial & Associates, P.C. has been engaged by the
interested party identified below to serve as its authorized agent in this matter.
        You are requested to serve a copy of each notice of any proceeding, hearing and/or report
in this matter including, but not limited to, notices required by Bankruptcy Rules 2002 and
3017(a) and the Local Rules of the Bankruptcy Court upon the creditor at the following address:
          Nationstar Mortgage LLC
          PO Box 619096,
          Dallas, Texas 75261-9741
                                                 Respectfully submitted,
                                                 Bonial & Associates, P.C.

                                                 /s/ Craig A. Edelman
                                                 Craig A. Edelman
                                                 14841 Dallas Parkway, Suite 425
                                                 Dallas, Texas 75254
                                                 (972) 643-6600
                                                 (972) 643-6698 (Telecopier)
                                                 E-mail: POCInquiries@BonialPC.com
                                                 Authorized Agent for Nationstar Mortgage LLC
                                                 d/b/a Mr. Cooper




REQUEST FOR SERVICE OF NOTICE - CERTIFICATE OF SERVICE                                    5559-N-3109
                                                                                      CrtCOSXPNatAll
                     Case 16-10799           Doc 36       Filed 07/09/19        Page 2 of 2



                                          CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before July 9, 2019 via electronic notice unless otherwise stated:


Debtor             Via U.S. Mail
Cuong Nguyen
2627 E Rhododendron Dr.
Abingdon, MD 21009


Debtors' Attorney
Sonila Isak
The Isak Law Firm
808 Baltimore Pike, Suite A
Bel Air, MD 21014

Chapter 13 Trustee
Nancy Spencer Grigsby
185 Admiral Cochrane Dr. Ste 240
Annapolis, Maryland 21401




                                                      /s/ Craig A. Edelman
                                                      Craig A. Edelman




REQUEST FOR SERVICE OF NOTICE - CERTIFICATE OF SERVICE                                                     5559-N-3109
                                                                                                       CrtCOSXPNatAll
